COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00466-CR


EFRAIN BARRETERO                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Efrain Barretero entered an open plea of guilty to one count of

aggravated robbery with a deadly weapon. After a sentencing hearing before the

court in which the State offered Appellant’s presentence investigation report and

Appellant’s mother testified, the trial court accepted Appellant’s guilty plea and

sentenced him to fifteen years’ confinement.



      1
       See Tex. R. App. P. 47.4.
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Appellant filed a pro se brief

in response.2 The State did not file a brief.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford, 813
S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988). Because Appellant entered an open plea of guilty, our independent

review for potential error is limited to potential jurisdictional defects, the

voluntariness of Appellant’s plea, error that is not independent of and supports

the judgment of guilt, and error occurring after entry of the guilty plea.     See

Monreal v. State, 99 S.W.3d 615, 619–20 (Tex. Crim. App. 2003).

      2
       Appellant asserts in his pro se brief that he received ineffective assistance
of counsel.


                                          2
      We have carefully reviewed the record, counsel’s brief, and Appellant’s

pro se brief.   We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that arguably might support any

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see

also Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009). Accordingly,

we grant the motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 5, 2012




                                        3